Ogden, J.
(dissenting.) I consider the defence to he, substantially, that the obligation sued on was the result of a settlement of mutual accounts between the parties, designed to embrace all their respective claims, and that through error the obligation was executed for a larger amount than was due to the plaintiff, in consequence of the omission of two items of indebtedness on the part of the plaintiff, which were unknown to defendant at the time of the settlement. The claims on both sides were equally liquidated and demandable previous to the execution of the obligation, and the compensation, to the extent of the mutual indebtedness of the parties to each other, took effect ipso jure. An obligation given through error for a debt already extinguished by legal compensation may, in my opinion, be resisted by a plea in reconvention, without violating the principle which requires, that the reconventional demand should be incidental to or connected with the principal demand—being a defence to the action, it is necessarily connected with the plaintiff’s demand.
For these reasons I have not been able to concur fully in the opinion just had.